Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.4.21 The Schedule Contract Facts Annuitant [Thomas J. Doe] Owner [John Q. Doe] Initial Premium [$20,000] Annuity Option [Life 10-Year Certain] Annuity Commencement Date [January 1, 2026] Separate Account(s) Separate Account NY-B Contract Number [123456] Contract Facts Contract Processing Date The Contract Processing Date for your Contract is [April 1] of each year. Specially Designated Division When a distribution is made from an investment portfolio underlying a Variable Separate Account Division in which reinvestment is not available, we will allocate the amount of the distribution to the [ING Liquid Assets Division], or its successor, unless you specify otherwise. We also reserve the right to allocate premium to this Division during any Right to Examine period shown on the first page of this Contract. Benefit Option Package Benefit Option Package [II] was selected. Optional Benefit Riders [Minimum Guaranteed Withdrawal Benefit MGWB Charge: [0.1875]%, deducted quarterly (annual rate [0.75]%) Maximum MGWB Charge: 0.50%, deducted quarterly (annual rate 2.00%) MGWB Base Step-up Factor [1.07] Rider Date: [January 15, 2007] Ratchet Dates: Each [Quarterly] Contract Anniversary while the Rider is in the Growth Phase Reset Dates: Each [Quarterly] Contract Anniversary following the date the Rider enters Lifetime Guaranteed Withdrawal Status Reset Charge Lock Period: The first [5] Contract Years Automatic MGWB The Rider Date and each [Annual] Contract Rebalancing Dates: Anniversary following the Rider Date Accepted Funds: [ING Solution 2015 Portfolio  Service Class, ING Solution 2025 Portfolio  Service Class, ING Solution 2035 Portfolio  Service Class, ING Solution Income Portfolio  Service Class, ING Liquid Assets Portfolio] RLNY-IA-1102 3B The Schedule Contract Facts (continued) Annuitant [Thomas J. Doe] Owner [John Q. Doe] Initial Premium [$20,000] Annuity Option [Life 10-Year Certain] Annuity Commencement Date [January 1, 2026] Separate Account(s) Separate Account NY-B Contract Number [123456] Fixed Allocation Funds: [ING VP Intermediate Bond Portfolio] Minimum Fixed Allocation Fund [20]% of Accumulation Value allocated to Non- Percentage: Accepted Funds Maximum Annual Withdrawal Percentage: Annuitants Age on Date Maximum Annual Withdrawal Phase Begins Withdrawal Percentage [0-75 5% 76-80 5% 81+ 5%] Investment in the DCA Guaranteed Interest Divisions and Fixed Investment Options is not allowed when the MGWB Rider is elected. [The MGWB Rider may have limited usefulness in contracts funding tax-qualified plans because Partial Withdrawals made to satisfy the Required Minimum Distribution rules might result in a dollar-for-dollar or proportional reduction in the benefit base or an inability to exercise the benefit altogether. If you plan to exercise the benefit before or after your required minimum distribution date, consider whether the benefit is appropriate for your circumstances. Consult your tax advisor.] [If the MGWB Rider is attached to a Contract issued as a TSA/403(b) Plan that allows loans, no loans may be taken under the Contract while the MGWB Rider is in effect.] Excess withdrawals reduce the amount of the benefits on a pro-rata basis, which may result in a greater reduction than the amount withdrawn. Withdrawals are subject to federal income tax and if withdrawals are taken prior to age 59 ½ a federal tax penalty may apply, equal to 10% of the amount treated as income. You should consult your tax advisor prior to electing any Rider under the Contract to determine any tax consequences that may result from such election. The MGWB Rider may not be cancelled, unless the Contract is terminated. [The Premium Credit Rider is not available if this Rider is attached to the Contract.] The MAW may be greater or less than the amount available as a Free Withdrawal under the Contract. If the Partial Withdrawals exceed the Free Withdrawal under the Contract, Surrender Charges will apply to the excess. Transfers among the Divisions do not affect the MGWB Base.] RLNY-IA-1102 3B (Contd) Exhibit 99-B.4.21 The Schedule Contract Facts (continued) Annuitant [Thomas J. Doe] Owner [John Q. Doe] Initial Premium [$20,000] Annuity Option [Life 10-Year Certain] Annuity Commencement Date [January 1, 2026] Separate Account(s) Separate Account NY-B Contract Number [123456] Restricted Funds The designation of a Division as a Restricted Fund may be changed by us upon 30 days notice to you with regard to future transfers and premium payments into such Division in accordance with the provisions described on Pages 9 and 10 of the Contract. Restricted Funds are subject to limits as to amounts which may be invested or transferred into such Division. Restricted Funds, if any, are shown below as well as any applicable total Contract limits: [None] Restricted Fund Limits Maximum Allocation % of Maximum Accumulation Value Premium % Dollar Cap 30% 99.999% $9,999,999 We also limit amounts which may be invested or transferred into each individual Restricted Fund. The limits for investment in each Restricted Fund are expressed as a percentage of Accumulation Value, premium or maximum dollar amount in accordance with the provisions described in the section entitled Premium Payments and Allocation Changes on Pages 9 and 10 of the Contract. The limits for investment in an individual Restricted Fund are the same as the aggregate Restricted Fund Limits set forth above. Refer to Premium Payments and Allocation Changes on Pages 9 and 10 for additional provisions regarding Restricted Funds . RLNY-IA-1102 3B (Contd)
